Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 07/07/2022, wherein Claims 1, 3, 4, 7, and 8 were amended. The 102 rejections made in the previous office action have been withdrawn, in view of the amended claims. Claims 1-8 remain pending and Claims 1-4 have been examined below.
Response to Arguments
Applicant’s arguments, see Page 5-7, filed 07/07/2022, with respect to the rejection(s) of claim1 under USC 102 in view of Sekiya (JP2007/203432) have been considered but are moot because the claimed are amended and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new ground(s) of rejection is made in view of Makoto Masunaga (JP 2014097551) and Qiyue Chen (US 20150044944 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makoto Masunaga (JP 2014097551; Hereinafter “Masunaga”) in view of Qiyue Chen (US 20150044944 A1; Hereinafter Chen).
Regarding Claim 1 Masunaga discloses a substrate grinding device comprising: a work table (10, See Fig. 4) rotatable with the work table sucking and holding a substrate (11, See Fig. 4); a cup wheel-type first grinding wheel (18, See Fig. 4) configured to grind the rotating substrate while rotating (See Para. 25), the substrate being held by the work table (See Fig. 4); and a cup wheel-type second grinding wheel (18A, Fig. 4) configured to grind the substrate at the same time as grinding the substrate by the first grinding wheel while rotating in a close vicinity of the substrate (See Para. 26, “the wafer 11 is simultaneously ground by the first grinding wheel 18 and the second grinding wheel 18A”) Masunaga is silent to an abrasive grain size of the first grinding wheel is smaller than an abrasive grain size of the second grinding wheel. Chen teaches a substrate grinding device with multiple grinding wheels (Polishers, See Para. 70) wherein an abrasive grain size of the first grinding wheel is smaller than an abrasive grain size of the second grinding wheel (See Para 70. “As four polishers 3 are provided within the same polishing unit A and the sizes of abrasive particles of the polishers 3 are decreased in turn”). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Masunaga to incorporate the teachings of Chen and provide abrasive grain size of the first grinding wheel being smaller than an abrasive grain size of the second grinding wheel. Doing so would have the surface of the work piece polished by various polishers and the highest polishing precision is obtained (See Para. 70)
Regarding Claim 2 Masunaga as modified discloses the substrate grinding device according to claim 1, wherein the first grinding wheel is configured such that a grinding area thereof has a greater diameter than a radius of the work table (See Annotated Fig. 4.), and is provided at such a position that the grinding area includes a center of rotation of the substrate (See Center 10a and how the grinding area includes it in annotated Fig. 4), and the second grinding wheel (18A, Fig. 4) is configured such that a grinding area thereof has a greater diameter than the radius of the work table (See Annotated Fig. 4), and is provided at a position not contacting the first grinding wheel in a vicinity of the center of rotation of the substrate. (See the position of the second grinding wheel in Fig. 4 not contacting the first grinding wheel in a vicinity of the center of rotation of the substrate)
   
    PNG
    media_image1.png
    356
    664
    media_image1.png
    Greyscale
 
Regarding Claim 3 Masunaga as modified discloses the substrate grinding device according to claim 1, Masunaga does not directly disclose the first grinding wheel and the second grinding wheel being configured such that after the first grinding wheel and the second grinding wheel have approached the substrate to grind the substrate in a state in which the second grinding wheel is closer to the substrate than the first Page 2 of 8Application No.: 16/565548 Reply to Office action of: April 19, 2022grinding wheel is to the substrate, the first grinding wheel approaches the substrate to grind the substrate in a state in which the second grinding wheel is separated from the substrate. However, in Para. 28 Masunaga discloses that when a plurality of wafers are processed, the chuck table is moved relative to the first and second grinding units; thus implying a state where the second wafer is closer to the substrate than the first grinding wheel and Masuda also discloses a state where the wafer is alternately positioned on the first grinding wheel and/or the second grinding wheel; implying a state where the second grinding wheel is not contacting the wafer). Thus, Per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." It would have been obvious to one having the ordinary skill in the art at the time of the invention was made to have the first grinding wheel and the second grinding wheel configured in a state in which the second grinding wheel is closer to the substrate than the first Page 2 of 8Application No.: 16/565548 Reply to Office action of: April 19, 2022grinding wheel is to the substrate and a state in which the second grinding wheel is separated from the substrate in order to achieve equal wear amount on both grinding wheels (See Para. 28).
 In Addition, The recitation “configured such that after the first grinding wheel and the second grinding wheel have approached the substrate to grind the substrate in a state in which the second grinding wheel is closer to the substrate than the first grinding wheel is to the substrate, the first grinding wheel approaches the substrate to grind the substrate in a state in which the second grinding wheel is separated from the substrate” is interpreted to be a functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on having the second wheel closer to the substrate that the first wheel and not on limitations on the grinding device. The prior art meets all of the structural claimed limitations of the grinding device, and would be capable of being “configured such that after the first grinding wheel and the second grinding wheel have approached the substrate to grind the substrate in a state in which the second grinding wheel is closer to the substrate than the first grinding wheel is to the substrate” as is disclosed in Paragraph 28 where Masunaga discloses that there is a state where the wafer can be alternatively positioned in the grinding wheel 18 and/or 18a to have the wear of the wheels equal thus disclosing the capability of having the second wheel closer to the substrate than the first wheel and/or not touching the wafer.
 Regarding Claim 4 Masunaga as modified discloses the substrate grinding device according to claim 2, Masunaga does not directly disclose the first grinding wheel and the second grinding wheel being configured such that after the first grinding wheel and the second grinding wheel have approached the substrate to grind the substrate in a state in which the second grinding wheel is closer to the substrate than the first Page 2 of 8Application No.: 16/565548 Reply to Office action of: April 19, 2022grinding wheel is to the substrate, the first grinding wheel approaches the substrate to grind the substrate in a state in which the second grinding wheel is separated from the substrate. However, in Para. 28 Masunaga discloses that when a plurality of wafers are processed, the chuck table is moved relative to the first and second grinding units; thus implying a state where the second wafer is closer to the substrate than the first grinding wheel and Masuda also discloses a state where the wafer is alternately positioned on the first grinding wheel and/or the second grinding wheel; implying a state where the second grinding wheel is not contacting the wafer). Thus, Per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." It would have been obvious to one having the ordinary skill in the art at the time of the invention was made to have the first grinding wheel and the second grinding wheel configured in a state in which the second grinding wheel is closer to the substrate than the first Page 2 of 8Application No.: 16/565548 Reply to Office action of: April 19, 2022grinding wheel is to the substrate and a state in which the second grinding wheel is separated from the substrate in order to achieve equal wear amount on both grinding wheels (See Para. 28).
In Addition, The recitation “configured such that after the first grinding wheel and the second grinding wheel have approached the substrate to grind the substrate in a state in which the second grinding wheel is closer to the substrate than the first grinding wheel is to the substrate, the first grinding wheel approaches the substrate to grind the substrate in a state in which the second grinding wheel is separated from the substrate” is interpreted to be a functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on having the second wheel closer to the substrate that the first wheel and not on limitations on the grinding device. The prior art meets all of the structural claimed limitations of the grinding device, and would be capable of being “configured such that after the first grinding wheel and the second grinding wheel have approached the substrate to grind the substrate in a state in which the second grinding wheel is closer to the substrate than the first grinding wheel is to the substrate” as is demonstrated in Paragraph 28 where Masunaga discloses that there is a state where the wafer can be alternatively positioned in the grinding wheel 18 and/or 18a to have the wear of the wheels equal thus being capable of having the second wheel closer to the substrate than the first wheel and/or not touching the wafer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723